DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07JUN2022 has been entered.

Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The applicant’s amendments are directed towards, and each independent claim includes a limitation reciting, a single-bit indicator.  During the interview on 03MAY2022, the examiner agreed that ¶0051 of the applicant’s specification appeared to have support for a single-bit indicator and that the applied art clearly does not include the noted single-bit indicator.  For purposes of discussion, paragraph 51 is reproduced here:
[0051]   In some embodiments, the indicator associated with the write request can be a tag that is part of a driver stack. The processing device can set the value of a field in the driver stack. For example, Linux driver stacks have a streamID field that the processing device can use as a tag to indicate the characteristic of the payload. Linux drivers are programmed to reserve and preserve the StreamID field. That is, once set, the StreamID tag will not be disturbed as the command is passed through the block level and NVMe driver, for example. Hence in some implementations, the processing device, through the device mapper, can set the StreamID tag to specify the type of data in the write command, and can then forward the write command, along with the StreamID, to the memory sub-system. In the filesystem example, setting the streamID to zero can indicate that the payload is for data, and setting the streamID to one can indicate that the payload is for metadata. In the KVS example, setting the streamID to zero can indicate that the payload is for a value, and setting the streamID to one can indicate that the payload is for a key. There may be other ways to associate a tag with the write request to reflect the characteristic of the payload.

	Notably, paragraph 51 describes that a StreamID may be set to zero or one.  This initially appears to support a single-bit indicator although, upon further examination, it actually describes support for an indication which is, in at least one context, representable by a single-bit indicator.  The applicant expressly refers to using the streamID associated with the linux driver stack which, as noted in the accompanying non-patent literature, was at least one-byte (NPL:Storage Standards – ¶6, streams currently support 255 elements (one-byte width) with expansion capable to 16 bits.).  Thus, the applicant’s specification describes using a 1 or 0 value to identify a state, but that value is disclosed as being represented as part of a streamID (associated with the linux driver stack) and a streamID is not a single-bit indicator.  Thus, for at least these reasons, the applicant’s amendment is determined to introduce new matter.

Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot in view of the new grounds of rejection necessitated by the applicant’s amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
[A] Edge, Jake (NPL: Stream IDs and I/O hints) – discloses using stream IDs to provide IO hints; and
[B] Edge, Jake (NPL: A storage standards update) – discusses the size of a stream ID
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170. The examiner can normally be reached Monday - Thursday 11am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gary W. Cygiel/Primary Examiner, Art Unit 2137